Citation Nr: 0201884	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a renal disability, 
for accrued benefits purposes.

2. Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jill W. Mitchell, Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from March 1968 to March 1970.

In a May 1990 rating decision the RO denied the veteran's 
claim for service connection for kidney disease, on the basis 
that there was no evidence of the veteran's having a kidney 
problem in service.  The veteran was notified of this 
decision in June 1990.  A decision of the Board of Veterans' 
Appeals (Board) in December 1992 found that the veteran's 
substantive appeal was untimely filed.

A September 1993 RO rating decision determined that new and 
material evidence was submitted to reopen the claim, but then 
denied service connection for a kidney condition.  The 
veteran was notified of this decision.  His appeal was 
pending at the time of his death in April 1994.

RO rating decisions in November 1994 and March 1995 denied 
service connection for the cause of the veteran's death, and 
denied service connection for kidney disease for accrued 
benefit purposes.  The appellant appealed these decisions to 
the Board.   

In a July 2000 decision the Board determined that no new and 
material evidence had been submitted to warrant reopening the 
claim of entitlement to service connection for renal disease 
for purposes of accrued benefits; and denied service 
connection for the cause of the veteran's death on the basis 
that the claim was not well grounded.

The appellant appealed the July 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a March 2001 Motion for Remand, 
the Secretary of Veterans Affairs (VA) noted the recent 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000), 
which substantially amended statutory provisions concerning 
the assistance to be afforded claimants of veterans' 
benefits, and its applicability to cases not finally decided 
on the date of enactment.  

The Court granted the Secretary's Motion and vacated the July 
2000 Board decision.  Thereafter, the case was returned to 
the Board for action consistent with the Secretary's motion 
and the Court's Order.

In December 2001, the appellant submitted additional evidence 
directly to the Board and waived initial consideration of the 
evidence by the RO.

With respect to the claim for accrued benefits, the Board 
must address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).

In the additional argument and evidence submitted to the 
Board in December 2001, the appellant's representative also 
contended that the appellant was entitled to benefits under 
38 U.S.C.A. § 1318, raising the issue of entitlement to a 
total disability rating for over ten years for the first 
time; and was entitled to service connection for gingivitis.  
As those issues have not been fully developed for appellate 
review, they are referred to the RO for such further 
development as may be necessary.

FINDINGS OF FACT

1.  By RO rating decision of May 1990, service connection for 
a kidney disability was denied.

2.  By a decision in December 1992, the Board determined that 
it did not have jurisdiction over the veteran's claim for 
service connection for a kidney disability because his 
substantive appeal was untimely.

3.  The evidence received since the last final denial of 
service connection for a kidney disability, and of record at 
the time of the veteran's death, is cumulative of evidence 
previously of record.

4.  The veteran died August [redacted], 1994.  The death certificate 
shows the immediate cause of death as acute myocardial 
infract due to coronary artery disease due to 
arteriosclerosis.  A history of kidney transplant was listed 
as a significant condition contributing to death, but not 
resulting in the underlying cause.

5.  During his lifetime the veteran was not service-connected 
for any disability.

6.  At the time of his death the veteran's application to 
reopen his claim of entitlement to service connection for 
renal disease was in appellate status, pending forwarding to 
the Board.

7.  Based on evidence received after the veteran's death, 
renal disability had its onset in service and played a 
significant role in his developing arteriosclerosis or 
cardiovascular heart disease that caused his fatal myocardial 
infarction.


CONCLUSIONS OF LAW

1.  The May 1990 RO decision denying service connection for a 
kidney disability is final.  38 U.S.C.A. § 7105(c) (West 
1991) (formerly 38 U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1100 
(2001) (formerly 38 C.F.R. § 19.192).

2.  Evidence submitted since the 1990 decision is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

3.  The veteran's renal disability contributed substantially 
and materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In this case the appellant's application appears to be 
intact.  

She has contended through her representative that she was not 
advised of the evidence necessary to substantiate her claim 
for accrued benefits.  However, she has been informed of the 
information necessary to substantiate her claims via the 
statement of the case, the supplemental statement of the 
case, and the discussion contained in the Board's previous 
decision.  As will be discussed below, accrued benefits can 
only be awarded on the basis of evidence of record at the 
time of the veteran's death.  Thus, additional evidence could 
not serve to substantiate the claim for accrued benefits.

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The Board finds 
that all relevant evidence has been obtained with regard to 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.  Hence, no further 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claims.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Moreover, the appellant's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA and its implementing regulations.  
The representative has, in fact, presented argument regarding 
the VCAA.  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  The regulations, with the 
exception of development in the case of attempts to reopen 
finally denied claims made after August 21, 2001, are not 
meant to bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29 
2001).  Thus as to the non-final claim, the appellant is not 
prejudiced by the Board's initial application of the 
regulations to that claim.  Since the appellant's claim to 
reopen was made prior to August 21, 2001, she is not 
prejudiced by the Board's initial application of the new 
regulations.

II.  Factual Background

Service medical records at the time of the veteran's pre-
induction examination in January 1968 show no defects.  In 
April 1968, the veteran complained of sore ankles and 
reported ankle pain since the third week of basic training.  
Upon examination, both ankles were swollen.

Service medical records dated in April 1968 show that the 
veteran complained of pain in his dorsal spine, 
intermittently for about one year.  There was no evidence of 
musculoskeletal abnormality. The examiner noted back pain, 
etiology obscure.

Service medical records at the time of the veteran's 
separation examination in November 1969 show no defects.

The evidence of record at the time of the final May 1990 
rating decision consisted of service medical records; private 
hospital records dated in 1984, showing end-stage renal 
disease and dialysis treatment; a VA radiographic report of 
the veteran's chest and spine, dated in 1984; reports of VA 
examinations in February 1984; and a March 1990 medical 
statement by John Reineck, M.D., noting that it was 
conceivable that the veteran's kidney disease existed as 
early as 1968.

Evidence submitted since the May 1990 decision includes 
private hospital records dated in March 1981, showing chronic 
renal insufficiency; and a July 1993 statement by Dr. 
Reineck, indicating that a large number of kidney disease 
evolve to end stage renal disease over a long period of time, 
and that it was possible that the veteran's kidney disease 
was present in the late 1960's or even before.

Evidence received subsequent to the veteran's death includes 
a death certificate, showing a history of kidney transplant 
as a significant condition contributing to his death in 
August 1994; an October 2001 opinion by Craig N. Bash, M.D., 
noting his review of the veteran's claims folder and medical 
records (discussed further below); and a notarized affidavit 
of appellant dated in November 2001, affirming that the 
veteran looked swollen and puffy when he returned from 
service, that he no longer wore his wedding ring because his 
fingers were too swollen, and that he mentioned on several 
occasions that his shoes felt too tight.

Dr. Bash, a neuro-radiologist, concluded that the veteran's 
demise due to myocardial infarction was a secondary result of 
his renal disease, and that the veteran's renal disease was 
first manifested in service as peripheral edema.  The opinion 
was supported with references to medical treatises.

III.  Accrued Benefits

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death, and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Evidence in the file at date of death, as used in 38 C.F.R. § 
3.1000(a), includes uncertified statements, which are 
essentially complete and of such weight as to establish 
service connection for disease or injury when substantiated 
by other evidence in file at date of death, or when 
considered in connection with the identifying, verifying, or 
corroborative effect of the death certificate.  38 C.F.R. § 
3.1000(d)(4)(i).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where a veteran's claim for service connection was denied 
during his lifetime and that denial is final, a survivor 
claiming entitlement on the basis of accrued benefits, as 
would the veteran had he lived, is permitted to have a "new 
adjudication of a prior claim only if there is new and 
material evidence in the file which has not previously been 
considered."  Zevalkink v. Brown, 102 F.3d 1236, 1242 (1996).

In determining whether new and material evidence has been 
submitted the Board looks to all evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 282-83 (1996); see 38 U.S.C.A. §§ 5108, 
7104..  The Boards 1992 decision constituted a determination 
that it did not have jurisdiction to decide the veteran's 
claim.  Thus the last final denial of the veteran's claim 
consists of the RO's May 1990 rating decision.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a). 

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and if new, (2) is the newly 
presented evidence "material," that is, does it bear directly 
and substantially upon the specific matter under 
consideration, and is it so significant that it must be 
considered in order to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Once it is determined that the evidence is not new, no 
further analysis is required, because evidence cannot be "new 
and material" if it is not "new."  The analysis must end and 
the claim is not reopened.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999); Smith v. West, 12 Vet. App. 312, 315 
(1999); 38 C.F.R. § 3.156(a) (2001)

In this case the evidence received between the May 1990 
denial of service connection and the date of the veteran's 
death is cumulative.  Additional medical records confirm the 
veteran's previously known history of renal disease.  

Dr. Reineck's July 1993 statement duplicates his March 1990 
statement.  In both statements he speculated that it was 
possible that kidney disease was present in service, but that 
it was also possible that the disease had its onset at some 
other time.  The Court has previously held that statements 
from doctors which are inconclusive as to the origin of a 
disease cannot fulfill the nexus requirement for service 
connection.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion on etiology, and such language is not 
always too speculative for purposes of finding a nexus.  Cf. 
Watai v. Brown, 9 Vet. App. 441 (1996).

In Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).  

Dr. Reineck's opinions are on their face inconclusive.  They 
are both to the effect that kidney disease could have been 
incurred in service, before service, or at some time 
thereafter.  

In any event, the 1993 opinion, and the other evidence added 
to the record between May 1990 and the date of the veteran's 
death, merely echoes evidence considered in the May 1990 
decision.  As such the newly received evidence is not new and 
cannot serve to reopen the claim for service connection for 
kidney disease.


IV.  Entitlement to Service Connection for the
Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the medical opinion of Dr. Bash reflects that 
the veteran's death due to myocardial infarction was a 
secondary result of his renal disease.  Dr. Bash further 
concluded that the veteran's renal disease was first 
manifested in service as peripheral edema.  

Dr. Bash provided a reason for his opinion, namely that the 
veteran had gained 13 pounds during his short service tour, 
which was consistent with nephrotic syndrome and peripheral 
edema.  Such evidence made it plausible that the veteran's 
renal disability had begun in service.  Dr. Bash supported 
his opinion with references to medical treatises and a review 
of the claims folder.

Dr. Bash further noted that the veteran had a long history of 
kidney-induced hypertension, which likely caused his 
cardiovascular heart disease and death.  This evidence, as 
well as medical references, support Dr. Bash's conclusion 
that the veteran's death due to myocardial infarction was a 
secondary result of his renal disease.

The Board notes that there is some evidence against the 
appellant's claim.  The veteran denied a history of swelling 
of the face and swelling of the lower extremities in March 
1981, and kidney disease was not reported prior to 1981.  

However, the Board finds that the evidence is in favor of the 
appellant's claim.  The appellant contends that the veteran's 
denial of any history of swelling was because he had ignored 
it for so long and had become accustomed to the swelling.  
She related that she had personally observed swelling dating 
back to the veteran's period of active service.  Perhaps most 
significantly, Dr. Bash related symptoms documented during 
service to the subsequently diagnosed kidney disease, and 
ultimately to the cause of the veteran's death.  There are no 
medical opinions contrary to that of Dr. Bash.  

Thus the evidence is in favor of the claim and service 
connection for the cause of the veteran's death is warranted.


ORDER

New and material evidence has not been submitted, and the 
claim for service connection for renal disability for accrued 
benefit purposes is denied.

Service connection for the cause of the veteran's death is 
granted.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

